     Case 4:20-cv-00001-JHM Document 14 Filed 05/11/20 Page 1 of 6 PageID #: 59




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

TERRY LEE GREGORY                                                                     PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:20-CV-P1-JHM

COMMONWEALTH OF KENTUCKY et al.                                                   DEFENDANTS

                                   MEMORANDUM OPINION

         Plaintiff, Terry Lee Gregory, proceeding pro se and in forma pauperis, initiated this

42 U.S.C. § 1983 action by filing a complaint. This matter is before the Court for screening

pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the following reasons,

the complaint will be dismissed.

                                   I. SUMMARY OF CLAIMS

         Plaintiff, a convicted state inmate, names as Defendants the Commonwealth of Kentucky;

McLean County, Kentucky; Lindsey Voller Turner and Courtney Boling of the Henderson Trial

Office of the Department of Public Advocacy; Judge Brian Wiggins; and Fred Coomes of the

McLean County Sheriff’s Department.

         The complaint alleges that Plaintiff asked his attorneys Defendants Boling and Turner on

numerous occasions to file various motions in his criminal case and they would not.

         Plaintiff alleges that Judge Wiggins, who presided over his criminal trial, sent home an

important witness before the trial started. He alleges that Judge Wiggins sent the witness home

“to prevent her from testifying, which would have brought a lot of corrupt and criminal behavior

to light involving the McLean County Sheriff department and won me a nonguilty verdict as it
  Case 4:20-cv-00001-JHM Document 14 Filed 05/11/20 Page 2 of 6 PageID #: 60




would have destroyed the credibility of Fred Coomes and ‘MCSO.’ He covered up police

corruption.”

       Finally, Plaintiff alleges that Defendant Coomes of the McClean County Sheriff’s

Department committed perjury while testifying at his criminal trial.

       Plaintiff asks for monetary and punitive damages and injunctive relief.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Commonwealth of Kentucky

       Under the Eleventh Amendment to the U.S. Constitution, a state and its agencies may not

be sued in federal court, regardless of the relief sought, unless the state has waived its immunity



                                                  2
  Case 4:20-cv-00001-JHM Document 14 Filed 05/11/20 Page 3 of 6 PageID #: 61




or Congress has overridden it. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,

506 U.S. 139, 144 (1993). The Commonwealth of Kentucky has not waived its immunity, see

Adams v. Morris, 90 F. App’x 856, 857 (6th Cir. 2004), and in enacting § 1983, Congress did not

intend to override the traditional sovereign immunity of the states. Whittington v. Milby, 928

F.2d 188, 193-94 (6th Cir. 1991) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)). The claim

against the Commonwealth of Kentucky will be dismissed.

McClean County, Kentucky

       When a § 1983 claim is made against a municipality, like McClean County, a court must

not only analyze whether the plaintiff’s harm was caused by a constitutional violation, but also,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691 (1978); Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). Simply

stated, the plaintiff must “identify the policy, connect the policy to the [municipality] itself and

show that the particular injury was incurred because of the execution of that policy.” Garner v.

Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of Wixom, 820

F.2d 170, 176 (6th Cir. 1987), overruled on other grounds, Frantz v. Vill. of Bradford, 245 F.3d

869 (6th Cir. 2001)). Here, Plaintiff has not alleged the existence of a municipal policy or

custom, and the claim against McClean County must be dismissed for failure to state a claim

upon which relief may be granted.




                                                  3
  Case 4:20-cv-00001-JHM Document 14 Filed 05/11/20 Page 4 of 6 PageID #: 62




Judge Wiggins

        Plaintiff alleges that Judge Wiggins did not allow a witness to testify. He specifically

alleges that had the witness testified, it “would have brought a lot of corrupt and criminal

behavior to light involving the McLean County Sheriff department and won me a nonguilty

verdict as it would have destroyed the credibility of Fred Coomes and ‘MCSO.’”

        Judges are entitled to absolute immunity for actions arising out of all acts performed in

the exercise of their judicial functions. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Judicial

immunity is embedded in the long-established principle that “‘a judicial officer, in exercising the

authority vested in him, [should] be free to act upon his own convictions, without apprehension

of personal consequences to himself.’” Stump v. Sparkman, 435 U.S. 349, 355 (1978) (quoting

Bradley v. Fisher, 80 U.S. 335 (1872)). The law is clear that a judge acting within the scope of

his official duties and within his jurisdictional authority is absolutely immune from damages

liability. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Bolin v. Story, 225 F.3d 1234, 1239 (11th

Cir. 2000); Ireland v. Tunis, 113 F.3d 1435, 1440 (6th Cir. 1997); Watts v. Burkhart, 978 F.2d

269 (6th Cir. 1992).

        In determining which witnesses would testify at trial Judge Wiggins was performing an

act in the exercise of his judicial function, i.e., presiding over Plaintiff’s criminal trial. As such,

Judge Wiggins is immune from the claim against him.

Department of Public Advocacy Defendants

        Plaintiff alleges that he asked his Department of Public Advocacy attorneys Defendants

Boling and Turner on numerous occasions to file various motions in his criminal case, but they

refused to do so.




                                                   4
  Case 4:20-cv-00001-JHM Document 14 Filed 05/11/20 Page 5 of 6 PageID #: 63




       In order to state a claim under § 1983, a plaintiff must allege both a violation of a right or

rights secured by the Constitution and laws of the United States and that the alleged deprivation

was committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42

(1988). It is firmly established that a defense attorney, regardless of whether he or she is a public

defender or private attorney, is not a state actor for purposes of § 1983. Polk Cty. v. Dodson, 454

U.S. 312, 325 (1981) (“[A] public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”);

Otworth v. Vanderploeg, 61 F. App’x 163, 165 (6th Cir. 2003) (“A lawyer representing a client

is not, by virtue of being an officer of the court, a state actor under color of state law within the

meaning of § 1983.”). Thus, Plaintiff fails to state a claim under § 1983 against these

Defendants regarding any performance of a traditional lawyer function, such as determining

what motions to file. The claim against these Defendants will be dismissed for failure to state a

claim upon which relief may be granted.

Defendant Coomes

       Plaintiff alleges that Defendant Coomes committed perjury when he testified at his

criminal trial. However, Defendant Coomes is absolutely immune regarding his trial testimony.

See Alioto v. City of Shively, Ky., 835 F.2d 1173, 1174 (6th Cir. 1987) (“‘[A]ll witnesses—police

officers as well as lay witnesses—are absolutely immune from liability based upon their

testimony in judicial proceedings.’” (quoting Briscoe v. Lahue, 460 U.S. 325, 328 (1983)));

Spurlock v. Satterfield, 167 F.3d 995, 1001 (6th Cir. 1999) (holding that a deputy sheriff was

absolutely immune from suit for his testimony during former defendant’s criminal trial, “no

matter how egregious or perjurious that testimony was alleged to have been”). Accordingly, the

claim against Defendant Coomes will be dismissed.



                                                   5
  Case 4:20-cv-00001-JHM Document 14 Filed 05/11/20 Page 6 of 6 PageID #: 64




                                            III. CONCLUSION

         For the foregoing reasons, the Court will dismiss the instant action by separate Order.

Date:   May 8, 2020




cc:     Plaintiff, pro se
        Defendants
        McClean County Attorney
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4414.009




                                                       6
